Title: To James Madison from Seth Hunt, 18 August 1801 (Abstract)
From: Hunt, Seth
To: Madison, James


18 August 1801, Boston. At William Lee’s request, encloses bond for $2,000 executed by Lee, Elbridge Gerry, and himself as security for Lee’s performance of his duties as commercial agent at Bordeaux.
 

   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 1 p.; docketed by Wagner: “William Lee’s official bond. / For the Secretary’s approbation.” Enclosure not found.


   A full transcription of this document has been added to the digital edition.
